Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The Applicants’ declaration, filed on February 1, 2022, has overcome the 103 rejection of claims 1 and 2 as being unpatentable over Soubye, et al.   Applicants have overcome the statutory double patenting rejection of claim 1 as claiming the same invention as that of claim 1 of copending Application No. 17/404,923. Both rejections have been withdrawn. The claims 1-2 are considered allowable.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a compound having the Formula
    PNG
    media_image1.png
    134
    111
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof. The closest prior art is Soubhye, et al. (US 2012/0122948 A1) which teaches the compound 
    PNG
    media_image2.png
    119
    189
    media_image2.png
    Greyscale
.  Applicants have filed a declaration showing comparative data for both the claimed compound and the compound in the prior art. The data showed unexpected results for the claimed compound for 5-HT2B agonist activity, CYP2D6 inhibition and metabolic stability in both human and mouse microsomes.  The compound having the above Formula is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626